Form G-4
              Case 19-10312 Doc 30-1 Filed 04/20/20 Entered 04/20/20 15:48:15                                          Desc
                        Statement Accompanying Relief From Stay Page 1 of 1
                                                   REQUIRED STATEMENT
                                         TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

      All Cases:        Debtor(s)     Michelle R Sloop                                     Case No. 19-10312           Chapter      13

      All Cases:        Moving Creditor LAKEVIEW LOAN SERVICING, LLC                                     Date Case Filed 4/10/2019

      Nature of Relief
                                        Lift Stay        Annul Stay         Other (describe) Dismissal
      Sought:

      Chapter 13:              Date of Confirmation Hearing                         or Date Plan Confirmed       06/28/2019

      Chapter 7:                No-Asset Report Filed on
                                No-Asset Report not Filed, Date of Creditors Meeting

      1.          Collateral
                  a.  Home
                  b.  Car        Year, Make, and Model
                  c.  Other (describe)

      2.          Balance Owed as of 04/08/2020          $101,095.42
                  Total of all other Liens against Collateral $1,000.00

                  In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
      3.
                  amounts and dates of all payments received from the debtor(s) post-petition.

      4.          Estimated Value of Collateral (must be supplied in all cases) $92,000.00, per Debtor's Schedules

      5.          Default
                  a.  Pre-Petition Default as of petition date
                      Number of months     19                Amount           $22,377.05

                  b.      Post-Petition Default
                         i.      On direct payments to the moving creditor
                                Number of months     4             Amount               $4,978.48

                         ii.           On payments to the Standing Chapter 13 Trustee
                                      Number of months                 Amount

      6.         Other Allegations
                  a.  Lack of Adequate Protection § 362(d)(1)
                       i.        No insurance
                       ii.       Taxes unpaid               Amount          $
                       iii.      Rapidly depreciating asset
                       iv.       Other (describe)

                  b.      No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

                  c.      Other "Cause" § 362(d)(1)
                         i.      Bad Faith (describe)
                         ii.     Multiple Filings
                         iii.    Other (describe)

                  d.     Debtor's Statement of Intention regarding the Collateral
                         i.  Reaffirm        ii.  Redeem          iii.  Surrender         iv.  No Statement of Intention Filed

      Date:      April 20, 2020                                                                 /s/ Joel P. Fonferko
      (Rev. 12/21/09)                                                                           Counsel for Movant
